CUTRER, Judge.
For the reasons assigned in the case of Cromwell v. Commerce & Energy Bank of Lafayette, et al., 450 So.2d 1 (La.App. 3rd Cir.1984), the judgment of the trial court, granting the preliminary injunction, is reversed and set aside. The suit1 is hereby remanded for the limited purpose of considering appellants' request for damages and attorney’s fees according to the provisions of LSA-C.C.P. art. 3608.
Plaintiffs-Appellees are to pay costs of the trial court and for this appeal.
REVERSED AND REMANDED IN PART.
PER CURIAM.
For the reasons set forth in the per cu-riam filed in the case of Cromwell v. Commerce & Energy Bank of Lafayette, et al., 450 So.2d 1 (La.App. 3rd Cir.1984), the appeal of Combined Investments, Ltd., in-tervenor, is recognized. That portion of our judgment remanding the suit for the limited purpose of considering appellants’ request for damages and attorney’s fees, according to LSA-C.C.P. art. 3608, is hereby amended to include a consideration of the request of Combined Investments, Ltd., for damages and attorney’s fees.
In all other respects the judgment rendered by this court is to remain unchanged.
APPLICATION GRANTED AND JUDGMENT AMENDED.

. The plaintiffs in this suit are as follow: Carl Bauer; Stephen Searcy; Patrick Ottinger; Mark Tompkins; George Latiolais, Marcel Bulliard; John Millette; Richard Melebeck; Richard W. Blackstone, Sr.; Roger Harris; Brian Heinen; Larry Sikes; Isaac Seale, and Cecil D. Trahan.
The defendants in this suit are as follow: First National Bank of Lafayette; Patterson State Bank; Hub City Bank of Lafayette; Union Bank of Marksville; Capital Bank & Trust of Baton Rouge; Acadiana Bank of Eunice; First Bank of Eunice; and American Bank & Trust Company of Lafayette.